Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant's 9-3-21 election with traverse of the invention of Group I and the species of cell which is “a cytotoxic T lymphocyte” in the reply filed on 9-3-21 is acknowledged.  The traversal is on the ground(s) that “nowhere does US 2016/0045551 teach or suggest that the antigen recognizing receptor that binds CD7 (as claimed in claims 1 and 11 of US 2016/0045551) is a chimeric antigen receptor…”

This is not found persuasive essentially for the reasons of record as set forth in the 7-12-21 restriction requirement, i.e., the ‘551 teaches claim 1.  Moreover, even if applicant continues to traverse the restriction requirement, the invention of Groups I and II lack unity over the teachings of Ma et al. (2019/0345217) described below.

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12 are pending.

Claims 1-9 are under examination as they read on the species of mammalian cell of claim 8 which is a CTL.

Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on  9-3-21.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (20190345217).

Ma teaches isolated nucleic acid constructs, and vectors thereof, encoding a chimeric antigen receptor (CAR) comprising an anti-CD7 binding domain, such as an anti-CD7 scFv, a transmembrane domain, and a cytoplasmic domain comprising a CD3ζ signaling domain and a costimulatory domain, such as a 4-1BB costimulatory domain (see paragraphs 13, 20, 38-40, 92-93, 105-113, 117-135).  

Ma further teaches a mammalian cell comprising said anti-CD7 CAR, such as a human cytotoxic T-cell (see paragraphs 002, 118, 121, 131, 136-139 and 178-181).

Note: while paragraph 139 recites “In an embodiment, the engineered cell includes immunoregulatory cells.  Immunoregulatory cells include T-cells, such as CD4 T-cells (Helper T-cells), CD8 T-cells (Cytotoxic T-cells, CTLs), and memory T cells or memory stem cell T cells.  In another embodiment, T-cells include Natural Killer T-cells (NK T-cells),” the ordinarily skilled artisan would understand the “CD8 T-cells (Cytotoxic T-cells, CTLs)” of this paragraph are not meant to refer to immunosuppressive immunoregulatory cells but rather to cytotoxic T-cells capable of lysing a target cell expressing an antigen recognized by said cytotoxic T-cells.  Such an interpretation is consistent with the teachings of Ma at paragraphs 178-181, 201, 208-209.  

In claim 9 the phrase “obtaining a population of CD7-negative T cells” given its broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan encompasses in its breadth, e.g., obtaining T-cells that are naturally CD7-negative or obtaining T-cells that are not necessarily CD7-negative but that become CD7-negative after genetic modification to block expression of CD7.

In the section entitled “T-Antigen Deficient T and NK Cells” Ma teaches the production of a CD7-binding CAR in a T-cell is challenging because “…CD7…expressed in CAR T…cells…
 self-killing might occur in T cells or NK cells armed with CARs targeting [CD7] antigen[].  This makes generation of CARs targeting [CD7] antigen[] difficult.  Therefore, it may be necessary to


Ma further teaches the following in paragraphs 146-148:

“…the engineered cell is further modified to inactivate cell surface polypeptide to prevent engineered cells from acting on other engineered cells.  For example, one or more of the endogenous…CD7 genes of the engineered cells may be knocked out or inactivated….

In another preferred embodiment, the engineered cell is a T-cell having at least one of the endogenous…CD7…genes knocked out or inactivated….

In one embodiment, the engineered cell expressing a CAR having a particular antigen recognition domain will have the gene expressing that antigen inactivated or knocked out.  For example…an engineered cell ( e.g. NK cell or T-cell) having one CAR with a CD2 antigen
recognition domain and another CAR with a CD7 antigen recognition domain may have both the CD2 antigen gene and the CD7 antigen gene knocked out or inactivated.

Methods to knock out or inactivate genes are commonly known in the art. For example, CRISPR/Cas9 system, zinc finger nuclease (ZFNs) and TALE nucleases (TALENs) and meganucleases may be used to knock out or inactivate the…CD7…genes of the engineered cells.”  

At paragraphs 334-336 and 338 and in Figs. 39, 40, 42A and 42B, Ma teaches the use of “CRISPR/Cas Nucleases Target to…CD7 Expressed on T or NK Cells.”

Thus, the teachings of Ma anticipate the claimed invention.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644